Barker, J.
The deed of Richmond to Hunt created an easement in fee for the benefit of and appurtenant to fifteen acres conveyed to Hunt. Hogan v. Barry, 143 Mass. 538. Upon the subdivision of the fifteen acres into building lots, each lot had ah interest in the easement. Durkin v. Cobleigh, 156 Mass. 108, 111, and cases cited. As the easement was created by grant, neither mere non-user nor the use upon the fifteen-acre tract of water from the city water supply,extinguished the easement, and the deed of June 19,1889, made by an owner merely of part of the land to which the easement was attached and whose interest in the easement was only a right to use it for his part of the fifteen acres, could neither extinguish the easement nor give to his grantee a right as to an easement in gross.
*71The right of the original grantor to a watering place for cattle and other stock, whether a reservation for the grantor’s life or an exception, cannot avail the plaintiff, who does not ask such a watering place, but seeks the aid of the court to compel the defendant to allow him to carry away for household purposes water, the right to which is annexed to lands in which the plaintiff has no interest.
Upon the factá stated in the report, the bill should be dismissed, with costs. So ordered.